In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-21-00044-CV
    ___________________________

KARI NICOLE QUEBE HAWK, Appellant

                   V.

 PAMELA LOUISE WALLACE, Appellee



  On Appeal from the 30th District Court
          Wichita County, Texas
   Trial Court No. DC30-CV2019-1005


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      This case involves the question of whether Appellant Kari Nicole Quebe Hawk

has standing to challenge the annulment of the marriage between Appellee Pamela

Louise Wallace and John Thomas King. At the trial court level, Wallace asserted that

Hawk, a stranger to the marriage, lacks standing, and Wallace filed a plea to the

jurisdiction seeking to dismiss Hawk’s petition for bill of review challenging the

annulment. The trial court granted Wallace’s plea to the jurisdiction and dismissed

Hawk’s petition. On appeal, Hawk raises three issues challenging the trial court’s

grant of the plea to the jurisdiction. Because we hold that Hawk lacks standing to

challenge the annulment, we will affirm.

                                 II. BACKGROUND

      As alleged in Hawk’s petition for bill of review, Wallace and King were married

in Harris County, Texas, in 1985. At some point later, Wallace began residing with

Hawk’s father, Charles Lloyd Quebe, Sr. in Galveston County, Texas. Quebe died

intestate in 2018. Following Quebe’s death, Hawk filed an application for issuance of

letters of independent administration of Quebe’s estate in a Galveston County

probate court. Wallace later filed her own application for issuance of letters of

independent administration of Quebe’s estate in the Galveston County probate court.

In Wallace’s application, she maintained that she was Quebe’s common-law wife at

the time of his death.

                                           2
      While the Galveston County probate matter was pending, Wallace filed a

petition for annulment of her marriage with King in the 30th District Court of

Wichita County—the trial court from which this appeal was initiated. In her petition

for annulment, Wallace stated that she sought an annulment “under the grounds set

out in § 6.107 of the Texas Family Code.”          See Tex. Fam. Code Ann. § 6.107

(authorizing a court to grant an annulment if “the other party used fraud, duress, or

force to induce the petitioner to enter into the marriage” and if “the petitioner has not

voluntarily cohabited with the other party since learning of the fraud or since being

released from the duress or force”). Following a hearing in which a record was

waived and in which King waived issuance and service of citation and did not appear,

the trial court entered an agreed decree of annulment declaring that the marriage

between Wallace and King was “null and void.”1 Wallace later introduced the agreed

decree of annulment into the Galveston County probate proceeding, and the

Galveston County probate court made a finding that Wallace and Quebe had a

common-law marriage.2




      1
       King also signed the agreed decree of annulment, noting that he “approved
and consented to [the decree] as to both form and substance.”
      2
       In her brief, Wallace notes that the Galveston County probate court “granted
Hawk’s oral request to abate the probate case to pursue the already[-]filed Bill of
Review in the annulment case—this appeal, and the probate case has been abated
since December 12, 2019.”


                                           3
      Hawk later filed a petition for bill of review in the Wichita County trial court,

asking that the court vacate the agreed decree of annulment because she had not

received notice of the annulment proceeding and because Wallace had allegedly

obtained the annulment based on acts of fraud. Wallace answered and filed a plea to

the jurisdiction, arguing that Hawk lacks standing to challenge the annulment

proceeding because she was a stranger to the Wallace–King marriage. In response,

Hawk argued that she had standing to pursue the bill of review because she had an

interest prejudiced by the annulment proceeding, namely that her inheritance from

Quebe’s estate had been reduced by the annulment.

      The day before the hearing on the plea to the jurisdiction, Wallace filed a trial

brief in support of her plea. The trial brief contains analysis and citations to authority

in support of her argument that Hawk lacks standing. The trial brief also contains the

additional argument that Hawk cannot meet the requirements of a bill of review

because she has no meritorious defense and because she was not entitled to be served

with the petition for annulment. At the beginning of the hearing, counsel for both

Hawk and Wallace announced that they were ready to proceed with the hearing. At

the conclusion of the hearing, the trial court took the plea to the jurisdiction under

advisement, and three days later, the trial court signed an order granting Wallace’s plea

and dismissing Hawk’s petition for bill of review. This appeal followed.




                                            4
                                    III. DISCUSSION

      Hawk raises three issues on appeal. In her first issue, Hawk argues that the trial

court erred by granting the plea to the jurisdiction because she has standing to bring

her petition for bill of review. In her second issue, Hawk argues that we should not

consider any new arguments and authorities contained in Wallace’s trial brief because

it was filed only one day before the hearing on the plea to the jurisdiction. In her

third issue, Hawk argues that even if we were to consider the new arguments and

authorities contained in Wallace’s trial brief, the new arguments are not a proper

challenge to Hawk’s standing and that, in any event, Hawk does meet the

requirements of a bill of review.

A. Standard of Review

      A plea to the jurisdiction is a dilatory plea that seeks dismissal of a case for lack

of subject-matter jurisdiction. Harris Cnty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004).

Standing is a component of subject-matter jurisdiction. Vernco Constr., Inc. v. Nelson,

460 S.W.3d 145, 149 (Tex. 2015). We review a trial court’s ruling on a plea to the

jurisdiction de novo. Suarez v. City of Tex. City, 465 S.W.3d 623, 632 (Tex. 2015). We

likewise review questions of standing de novo. Farmers Tex. Cnty. Mut. Ins. Co. v.

Beasley, 598 S.W.3d 237, 240 (Tex. 2020).

      The party asserting standing bears the burden of proof on the issue. Howard v.

U.S. Bank Nat’l Ass’n as Tr. of OWS REMIC Tr. 2013-1, No. 05-19-00315-CV, 2020

WL 3786215, at *3 (Tex. App.—Dallas July 7, 2020, pet. denied) (mem. op.); In re

                                            5
L.D.F., 445 S.W.3d 823, 828 (Tex. App.—El Paso 2014, no pet.). In assessing

standing, we look primarily to the pleadings and consider relevant evidence of

jurisdictional facts when necessary to resolve the jurisdictional issues raised. Bland

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000); L.D.F., 445 S.W.3d at 828.

We construe the pleadings in the petitioner’s favor, looking to the language to

ascertain the pleader’s intent. L.D.F., 445 S.W.3d at 828; In re M.J.G., 248 S.W.3d 753,

757 (Tex. App.—Fort Worth 2008, no pet.). When, as here, the trial court does not

make separate findings of fact and conclusions of law on the issue of standing, we

imply the findings necessary to support the judgment and review the entire record to

determine if the trial court’s implied findings are supported by the evidence. L.D.F.,

445 S.W.3d at 828; In re S.M.D., 329 S.W.3d 8, 13 (Tex. App.—San Antonio 2010, pet.

dism’d).

B. The Law Regarding Standing and Bills of Review

      Standing deals with the issue of whether a litigant is the proper person to bring

a lawsuit. JPMorgan Chase Bank, N.A. v. Pro. Pharmacy II, 508 S.W.3d 391, 408 (Tex.

App.—Fort Worth 2014, no pet.); Webb v. Voga, 316 S.W.3d 809, 812 (Tex. App.—

Dallas 2010, no pet.). The general test for standing requires that there be (1) a real

controversy between the parties that (2) will be actually determined by the judicial

declaration sought. Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 849 (Tex. 2005);

In re Fort Worth Star-Telegram, 441 S.W.3d 847, 850 (Tex. App.—Fort Worth 2014,

orig. proceeding). To establish standing, a party must have a personal stake in the

                                           6
controversy. In re B.I.V., 923 S.W.2d 573, 574 (Tex. 1996); D.K.W. v. Source for

PublicData.com, LP, 526 S.W.3d 619, 625 (Tex. App.—Dallas 2017, pet. denied).

      A bill of review is an equitable proceeding to set aside a prior judgment that is

no longer appealable or subject to a challenge by a motion for new trial. Mabon Ltd. v.

Afri-Carib Enters., Inc., 369 S.W.3d 809, 812 (Tex. 2012). Ordinarily, a bill-of-review

plaintiff must plead and prove (1) a meritorious defense to the underlying action; (2)

that the plaintiff was prevented from making by the fraud, accident, or wrongful act

of the opposing party; and (3) unmixed with any fault or negligence of his own. Id.

To have standing to pursue a bill of review, a person generally must have been a party

to the prior judgment or have had a then-existing right or interest that was prejudiced

by the prior judgment. Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 502 (Tex. 2010);

Rodriguez ex rel. Rodriguez v. EMC Mortg. Corp., 94 S.W.3d 795, 798 (Tex. App.—San

Antonio 2002, no pet.).

C. Application of the Law to the Facts

      Hawk contends that she had a then-existing right or interest that was

prejudiced by the agreed decree of annulment. Specifically, she contends that because

Quebe passed away intestate and because she and her brother were Quebe’s sole heirs

at the time of his death, the agreed decree of annulment reduced her interest in

Quebe’s estate. See Tex. Est. Code Ann. §§ 201.001(a), (b) (establishing that the estate

of a person who dies intestate and does not leave a spouse passes in parcenary, first,

to the person’s children and the children’s descendants), .002 (establishing that the

                                           7
separate property of a person who dies intestate and leaves a surviving spouse is

divided, if the deceased person has one or more children, with one-third to the

surviving spouse, two-thirds to the deceased person’s children and the children’s

descendants, with the surviving spouse entitled to a life estate in one-third the

deceased person’s land, and with the remainder to the deceased person’s children and

the children’s descendants), .003(a), (c) (establishing that the community property of a

person who dies intestate and leaves a surviving spouse is divided, if the deceased

person is survived by a child or other descendant who is not also a child or other

descendant of the surviving spouse, with one-half to the deceased person’s children or

other descendants and one-half to the surviving spouse).

      But Hawk’s ultimate entitlement to Quebe’s estate is not something that “will

be actually determined” by this trial court in this bill-of-review proceeding. See Austin

Nursing Ctr., 171 S.W.3d at 849; Fort Worth Star-Telegram, 441 S.W.3d at 850. That

determination is ultimately left to the Galveston County probate court. We thus do

not agree with Hawk that she had a then-existing right or interest that was prejudiced

by this annulment proceeding when this annulment proceeding does not determine

entitlement to Quebe’s estate. See Frost Nat’l Bank, 315 S.W.3d at 502; Rodriguez, 94

S.W.3d at 798. Simply put, Hawk, who has no rights or interest concerning the

Wallace–King marriage, has no personal stake in the annulment proceeding. See

B.I.V., 923 S.W.2d at 574; D.K.W., 526 S.W.3d at 625; see also Tex. Fam. Code Ann.



                                           8
§ 6.306(b) (“A suit for annulment is a suit in rem, affecting the status of the parties to

the marriage.”).

      The case of Caballero v. Vig, 600 S.W.3d 452 (Tex. App.—El Paso 2020, pet.

denied), is instructive. In that case, a wife challenged the denial of her post-trial

motion to recuse the trial judge who was presiding over her divorce. Id. at 454. In

her recusal motion, the wife claimed that the trial judge had been married to one of

the attorneys who had represented her husband during the divorce trial although the

wife noted that the trial judge’s marriage to the attorney had been annulled. Id. The

wife argued that the annulment of the trial judge’s marriage was void because the

petition seeking annulment “did not set forth a valid ground for an annulment” in the

petition and because “the associate judge who signed [the annulment] did not have

the authority to do so . . . .” Id. at 455. The wife further argued that because the

annulment was void, the trial judge and her husband’s attorney were still married, and,

thus, the trial judge should be recused. Id. at 455–56. The trial judge declined to

grant the recusal motion and referred it to the regional presiding judge, who denied

the motion. Id. at 456.

      On appeal, the El Paso Court of Appeals noted, “It is well-established that an

individual who is not a party to a final judgment lacks standing to collaterally attack

the judgment, unless the individual can establish [that his or her] interests are directly

and necessarily affected by the judgment itself.” Id. at 459. The court further noted

that “[h]aving an ‘interest affected by the judgment’ means having an interest in the

                                            9
subject matter to which the judgment relates.” Id. (quoting Grynberg v. Christiansen, 727

S.W.2d 665, 666 (Tex. App.—Dallas 1987, no writ)). The court cited several cases

holding that “a non-party to a divorce proceeding lacks standing to collaterally attack

a divorce decree where the individual had no pre[-]existing interest in the divorce

proceeding itself.” Id. (first citing, among others, Gilliam v. Riggs, 385 S.W.2d 444,

446–47 (Tex. App.—Beaumont 1964, writ dism’d w.o.j.) (holding that appellant, who

was not a party to a divorce proceeding and was unable to demonstrate that he had an

interest in the divorce, had no right to challenge the validity of a divorce judgment);

then citing Perry v. Copeland, 323 S.W.2d 339, 344 (Tex. App.—Texarkana 1959, writ

dism’d) (holding that daughter had no right to collaterally attack her father’s divorce

decree); and then citing Kieke v. Cox, 300 S.W.2d 309, 311 (Tex. App.—San Antonio

1957, no writ) (holding that second husband of a party to a divorce judgment that was

regular and final on its face lacked sufficient interest to collaterally attack the divorce

judgment)). Ultimately, the court did not find any evidence in the record to support a

finding that the wife “had any pre-existing or direct interest in the judge’s annulment

proceedings that would give her standing . . . .”        Id. at 460.    Thus, the court

determined that the wife lacked standing, and it affirmed the trial court’s judgment.

Id.

       Instead of relying on Caballero, Hawk points us to In re O’Quinn, 355 S.W.3d 857

(Tex. App.—Houston [1st Dist.] 2011, orig. proceeding [mand. denied]). In that case,

the decedent’s will devised the residue of his estate to a foundation. Id. at 859. The

                                            10
foundation intervened in the decedent’s ongoing probate case and sought a

declaration that the decedent was not married at the time of his death. Id. at 860. A

woman claiming to be the decedent’s common-law wife filed a suit against the

executor of the decedent’s estate and sought a declaration that she was the decedent’s

common-law wife at the time of his death. Id. That suit was later transferred to the

probate court and consolidated with the probate litigation. Id. at 861. The purported

common-law wife then filed a plea to the jurisdiction and a motion to strike the

foundation’s petition in intervention, arguing that the foundation lacked standing to

intervene in the probate proceeding. Id. The trial court denied her plea to the

jurisdiction and motion to strike, and the purported common-law wife sought

mandamus relief. Id.

       In denying mandamus relief, the court of appeals noted that in order to

intervene in a lawsuit, an intervenor must have a justiciable interest that is “such that

if the original action had never been commenced, and [the intervenor] had first

brought it as the sole plaintiff, [the intervenor] would have been entitled to recover in

his own name . . . at least . . . a part of the relief sought in the original suit.” Id. at 862

(citing In re Union Carbide, 273 S.W.3d 152, 155 (Tex. 2008) (orig. proceeding))

(internal quotations omitted). With that law in mind, the court of appeals held that

the foundation had standing to intervene because it had the ability to pursue its own

claims for declaratory relief under Section 37.005(3) of the Texas Civil Practice and

Remedies Code, which allows a devisee to seek a declaration to determine any

                                              11
question arising in the administration of an estate. Id. at 865–66; see Tex. Civ. Prac. &

Rem. Code Ann. § 37.005(3). The court of appeals held that because the foundation

“may seek declaratory relief under this section, the trial court did not abuse its

discretion in denying [the purported common-law wife’s] . . . plea to the jurisdiction[]

and motion to strike the [f]oundation’s petition in intervention.” O’Quinn, 355 S.W.3d

at 866.

      O’Quinn is distinguishable for two reasons. First, the intervention in O’Quinn

took place in the probate court—the very court tasked with determining the

entitlement to the decedent’s estate. Id. at 860. Here, in contrast, Hawk has filed her

petition for bill of review in the Wichita County trial court, which is not tasked with

determining the entitlement to Quebe’s estate. Second, the intervenor in O’Quinn was

entitled to bring suit under Section 37.005(3) of the Texas Civil Practice and Remedies

Code because the foundation was a devisee that sought a determination of a question

arising in the administration of an estate. Id. at 865–66; see Tex. Civ. Prac. & Rem.

Code Ann. § 37.005(3). Here, in contrast, Hawk has no statutory right to challenge an

annulment of a marriage to which she was not a party. O’Quinn is thus inapplicable to

the case before us.

      Just as the wife in Caballero did not have any right or interest in the judge’s

annulment proceeding, Hawk does not have any right or interest in the annulment of

the Wallace–King marriage. See 600 S.W.3d at 460. The right and interest that Hawk

claims is present here—her entitlement to a certain percentage of Quebe’s estate—is

                                           12
something that is left to be determined by the Galveston County probate court, not

the trial court in this annulment proceeding. Accordingly, we hold that Hawk lacks

standing to challenge the annulment, and we overrule her first issue. See Frost Nat’l

Bank, 315 S.W.3d at 502; Caballero, 600 S.W.3d at 459–60; Rodriguez, 94 S.W.3d at 798.

      Because Hawk’s first issue is dispositive of the appeal, we need not reach her

second3 and third issues.4 See Tex. R. App. P. 47.1; Binzer v. Alvey, 359 S.W.3d 364,

367 (Tex. App.—Fort Worth 2012, pet. denied).


      3
        As noted above, Hawk argues in her second issue that we should not consider
any new arguments and authorities contained in Wallace’s trial brief. Because Hawk’s
attorney announced that Hawk was “ready to proceed” at the hearing on the plea to
the jurisdiction and because Hawk did not request a continuance of that hearing in
light of the trial brief, we are not constrained from considering it. See Abdullah v.
Amreit SPF Shadow Creek, LP, No. 01-12-01163-CV, 2014 WL 60711, at *2 (Tex.
App.—Houston [1st Dist.] Jan. 7, 2014, no pet.) (mem. op.) (“[The appellant] received
actual notice of [the appellee’s] motion for summary judgment four days before the
hearing. He appeared at the hearing and did not object in writing to the tardy
notification or file a motion for continuance. Therefore, he waived any challenge for
lack of timely notice.”). But in any event, we have confined our analysis to the issue
of standing—the issue that was raised in Wallace’s plea to the jurisdiction. And, of
course, standing may be raised at any time, even for the first time on appeal. Meyers v.
JDC/Firethorne, Ltd., 548 S.W.3d 477, 484 (Tex. 2018).
      4
        As noted above, Hawk argues in her third issue that even if we were to
consider the new arguments contained in Wallace’s trial brief—the chief of which
concerned whether Hawk could meet the required elements of a bill of review—the
new arguments are not a proper challenge to Hawk’s standing and that, in any event,
Hawk can meet the requirements of a bill of review. Because we have confined our
analysis to the issue of standing, we need not reach this issue. See Tex. R. App. P.
47.1. To that end, Hawk has filed an “Opposed Motion to Supplement the Appellate
Record” to provide evidence relating to her argument that she can meet the
requirements of a bill of review. Because we do not reach this issue, we deny Hawk’s
motion. Similarly, in Wallace’s brief, Wallace asks that we take judicial notice of
certain filings in the Galveston County probate court that supposedly support her

                                          13
                                     IV. CONCLUSION

      Having overruled Hawk’s first issue, which is dispositive of the appeal, we

affirm the trial court’s judgment.

                                                     /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: January 6, 2022




argument that Hawk cannot meet the requirements of a bill of review. Again, because
we do not reach this issue, we deny Wallace’s request to take judicial notice of these
filings. Finally, in a postsubmission brief, Wallace points out that the petition for bill
of review was not verified and that, as such, we should affirm the trial court. We do
not reach that issue because our holding that Hawk lacks standing is dispositive of
this appeal.


                                           14